DETAILED ACTION
Notice to Applicant
In the amendment dated 10/28/2021, the following has occurred: Claims 1 and 2 have been amended.
Claims 1-6 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the amendment, “wherein a first number of the battery cells […] is short circuited, connection lines which are connected to […]” introduces grammatical instability into the claim. There should be some indication that the “wherein” clause is set off from the list of components comprising the battery system monitoring device. The Office has interpreted the amendment to mean something like ““wherein a first number of the battery cells […] is short circuited, the battery monitoring device further comprising connection lines which are connected to […]”Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant has amended claim 1 to require “a second number of the battery cells is short circuited […] and first jumper resistors that are mounted at at least one line of a plurality of the cell voltage detection lines, and at least one line of a plurality of the cell voltage discharge lines based on the first number of battery cells.” In the remarks filed 10/28/2021 Applicant points to the instant specification where it refers to Figs. 3(a) and 3(b) for “first” and “second jumper resistors” at different spots in the circuit depending on whether the battery cells are included or short-circuited in the battery device. Claim 1 has been amended to require some battery cells being short-circuited, and a first set of jumper resistors. But claim 2 requires “second jumper resistors that are mounted […] when the [same] second number of battery cells is short circuited.” The instant specification does not discuss “first” and “second” jumper resistors that are employed for the same “second number of battery cells” being short-circuited. Rather, it appears to contrast a case where they are not short circuited (Fig. 3A) and one where they are (Fig. 3B), with different jumper resistor configurations for each one.
	The claim is therefore also rejected under § 112(b) for being indefinite, because it is not clear what the metes and bounds of the claim are. Is the claim actually requiring two sets of jumper resistors both being employed? or did Applicant intend it to require a different configuration? Should it be interpreted as a limitation of intended use (see e.g. the “when” clause)? The Office has interpreted it to require a circuit capable of being modified to include a number of different resistors. 
	Claim 3 is rejected because it is unclear whether “wherein the first and second jumper resistors are mounted at the cell voltage detection lines” is interpreted to be a statement of intended use, 


Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0057219 to Sakata) in view of Firehammer (US 2012/0286794 to Firehammer et al.) and Chiku (US 2017/0162302 to Chiku).
	Regarding Claim 1, Sakata teaches:
a cell voltage monitoring circuit 3 that detects cell voltages of a plurality of chargeable and dischargeable battery cells 2 constituting an assembled battery by being connected in series and discharges the cell voltages of the battery cells so as to correspond to the battery cells (Fig. 1, paras 0038-0041)
connection lines 9 which are connected to positive electrodes and negative electrodes of the battery cells (Fig. 1, paras 0038-0042)
cell voltage detection lines that are branched from the connection lines, and are connected to the cell voltage monitoring circuit in order to discharge the cell voltages of the battery cells (Fig. 1 showing line heading into the voltage detection circuit)
and cell voltage discharge lines that are branched from the connection lines, and are connected to the equalization circuit 4 which is connected to the cell voltage monitoring circuit, in order to discharge the cell voltages of the battery cells (Fig. 1, para 0043)

    PNG
    media_image1.png
    1050
    800
    media_image1.png
    Greyscale

	Sakata does not explicitly teach:
wherein a first number of the cells are connected to the voltage monitoring circuit and a second number are short circuited
wherein first jumper resistors are mounted at at least one line of a plurality of the cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines
	Firehammer, however, from the same field of invention, regarding a battery monitoring system, teaches a series connection of indefinite size, wherein cell voltage monitor and balance circuit includes a depopulated battery cell monitor slot with zero ohm jump resistors 702/706 providing a conductive bridge between balance circuits (Fig. 7, para 0041). 

    PNG
    media_image2.png
    570
    675
    media_image2.png
    Greyscale

Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). 
	Firehammer renders obvious the inclusion of zero ohm jump resistors at cell discharge lines in a serially connected assembly. Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). It would have been obvious to one of ordinary skill in the art to include jump resistor bridges between both the voltage monitoring “detection lines” and the balancing circuit lines or “voltage discharge lines” 9 taught in Sakata, with the motivation to provide a way of skipping around a depopulated slot without breaking the series connection in the assembly, as taught in Firehammer and to improve the accuracy of voltage detection as taught in Chiku (see e.g. paras 0003-0008, etc.).
Regarding Claims 2-3, 
	The limitations “second jumper resistors that are mounted” and “wherein the first and second jumper resistors are mounted at the cell voltage detection lines” are here interpreted as a limitation of intended use. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired, depending on whether all the cell slots are filled or whether some are short circuited.
	Insofar as “second jumper resistors” are just referring to e.g. 10r and 10t, as opposed to 10q and 10s in Fig. 3B, including an arbitrary number of jumper resistors as appropriate to accommodate the number of short circuited slots would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claims 4-6, Sakata teaches:
the battery system monitoring device above and a battery group that constitutes an assembled battery by connecting a plurality of battery cells in series (Fig. 1)
	Firehammer and Chiku further renders obvious:
the arbitrary placement of such zero ohm jump resistors anywhere or everywhere a depopulated battery cell slot is anticipated or desired, including at an intermediate voltage, at a high side voltage, or at a low side voltage
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant has amended the claims but has not clearly indicated what the intended scope of the dependent claims are: is Applicant intending to claim two different alternative embodiments? A single structure capable of alternating between two embodiments? What specific positive structural features are critical to the shared structure? While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Applicant has not addressed the secondary references, which appear to teach use of zero-ohm resistors to connect both detection lines and cell balancing lines around short-circuited slots in a multi-battery series-connected system. The level of ordinary skill in the electrical and chemical arts is quite high. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723